tcmemo_2009_244 united_states tax_court anthony oropeza petitioner v commissioner of internal revenue respondent docket no 29151-07l filed date anthony oropeza pro_se michael w tan for respondent memorandum opinion holmes judge anthony oropeza earned wages in and but reported zero income and zero tax_liabilities because he wrote in attachments to the returns his income was not income in the constitutional sense mr oropeza’s position is in a word frivolous just like we held it was the last time he was in tax_court see oropeza v commissioner tcmemo_2008_94 the commissioner issued notices of deficiency for both years but mr oropeza did not petition our court the commissioner then assessed the taxes and penalties asserted in the notices mr oropeza didn’t pay the bureaucracy’s wheels clanked into gear and in date out came a notice_of_intent_to_levy mr oropeza requested a face-to-face collection_due_process cdp hearing that he planned to record in his request he specifically renounced any of his previous arguments that the commissioner might consider frivolous and asked only that the irs verify that it had followed all required procedures the irs appeals officer did just that he then sent mr oropeza a form_4340 certificate of assessments payments and other specified matters the form_4340 is a computer-generated list of assessments payments and other activity on a taxpayer’s account the appeals officer also explained that face-to-face hearings were reserved for discussions of nonfrivolous issues he even listed several nonfrivolous issues mr oropeza might raise and pointed him to an irs website listing frivolous arguments should mr oropeza want to learn the distinction the appeals officer gave mr oropeza until date to submit additional information and set up a telephone hearing for the following week mr oropeza responded only by asking for copies of paperwork he’d already sent in after the hearing the appeals officer again patiently gave mr oropeza a chance to raise any nonfrivo- lous issue he didn’t discuss any collection alternatives be- cause mr oropeza didn’t raise the issue didn’t provide any fi- nancial information and hadn’t filed his or tax returns mr oropeza told the appeals officer to go ahead and issue the notice_of_determination and he would see him in court the appeals officer accepted mr oropeza’s suggestion mr oropeza followed through on his threat the parties submitted the case for decision under tax_court rule just before trial was to start in los angeles mr oropeza was a california resident when he filed his petition mr oropeza raises for the first time in our court the issue of whether he received any of the notices of deficiency that the irs sent to him if he intends by this to argue that he doesn’t owe the underlying liabilities he can’t because he stipulated that he wasn’t challenging the amounts of his tax_liabilities and even if he doesn’t intend this he can’t raise this new issue on appeal see 118_tc_488 we review the appeals officer’s determination for abuse_of_discretion 114_tc_604 we also look to see whether the appeals officer verified that the irs met its legal and procedural requirements for making an assessment considered issues that the taxpayer raised and balanced the need for efficient tax collection against the taxpayer’s interest that any collection action be no more intrusive than necessary sec_6330 there are no problems here appeals officers may rely on a form_4340 to show that the irs followed the law and procedures for a valid assessment 115_tc_35 they may rely on nothing but that form where as here a taxpayer has no evidence of any procedural irregularity 117_tc_117 and mr oropeza gives us no reason to upset the appeals officer’s conclusion that a levy is appropriate--mr oropeza did not suggest any collection alternatives to balance against the government’s interest in efficient tax collection we also reject mr oropeza’s procedural arguments taxpay- ers who make only frivolous arguments aren’t entitled to face- -to-face hearings 117_tc_183 taxpayers who make no arguments are likewise not enti- tled to a face-to-face hearing oropeza tcmemo_2008_94 and mr oropeza has no right to record because sec_7521 refers to any in-person interview and thus doesn’t apply to telephone hearings 127_tc_219 decision will be entered for respondent
